
	
		II
		109th CONGRESS
		2d Session
		S. 3851
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the extension of preliminary permit
		  periods by the Federal Energy Regulatory Commission for certain hydroelectric
		  projects in the State of Alaska.
	
	
		1.Extension of preliminary
			 permit periods
			(a)DefinitionsIn this section:
				(1)CommissionThe
			 term Commission means the Federal Energy Regulatory
			 Commission.
				(2)Thomas Bay
			 projectThe term Thomas Bay project means—
					(A)the hydroelectric
			 project of the Commission at Cascade Creek, Alaska, preliminary permit number
			 12495, dated October 8, 2004;
					(B)the hydroelectric
			 project of the Commission at Ruth Lake, Alaska, preliminary permit number
			 12619, dated February 23, 2006; and
					(C)the hydroelectric
			 project of the Commission at Scenery Lake, Alaska, preliminary permit number
			 12621, dated February 23, 2006.
					(b)ExtensionNotwithstanding section 5 of the Federal
			 Power Act (16 U.S.C. 798) or any other provision of law (including
			 regulations), on receipt of a request from the preliminary permit holder of a
			 Thomas Bay project and after providing reasonable notice, the Commission may
			 extend the period of the preliminary permit for the Thomas Bay project for not
			 more than 2 consecutive 3-year periods following the expiration of the initial
			 preliminary permit for the Thomas Bay project, in accordance with applicable
			 procedures of the Commission.
			
